DISSENT McKEIG, Justice (dissenting). Three times in 3 months, police found respondent Chantel Lynn Carson passed out in her ear. Each time, testing revealed that Carson had been driving after using cans of Dust-Off to ingest the chemical 1,1-difluoroethane (DFE).1 The majority, adopting a narrow reading of Minn. Stat. § 169A.03, subd. 9 (2016), concludes that Carson broke no law. Because the definition of “hazardous substance” promulgated by the Commissioner of Labor and Industry encompasses DFE, I would affirm. Accordingly, I respectfully dissent. It is illegal to drive a car while knowingly under the influence of a hazardous substance that substantially impairs one’s ability to drive. Minn. Stat. § 169A.20, subd. 1(3) (2016). A hazardous substance is “any chemical or chemical compound that is listed as a hazardous substance in rules adopted under chapter 182 (occupational safety and health).” Minn. Stat. § 169A.03, subd, 9 (emphasis added). Two rules promulgated by the Commissioner of Labor and Industry are relevant to determining whether DFE is “listed as a hazardous substance.” Id, First, Minn. R. 5206.0100, subpart 7(B), states: “Hazardous substance” means a chemical or substance, or mixture of chemicals or substances, which: [[Image here]] B. is either toxic or highly toxic, an irritant, corrosive, a strong oxidizer, a strong sensitizer, combustible, either flammable or extremely flammable, dangerously reactive, pyrophoric, pressure-generating, a compressed" gas, a carcinogen, a teratogen, a mutagen, a reproductive toxic agent, or that otherwise, according to generally accepted documented medical or scientific evidence, may cause substantial acute or chronic personal injury or illness during or as a direct result of any customary or reasonably foreseeable accidental or intentional exposure to the chemical or substance; .... Second, Minn. R. 5206.0400, subp. 5, lists hundreds of chemicals that are hazardous substances. DFE does not appear on this list. Rule 5206.0400 further states, “[t]he hazardous substance list includes the majority of hazardous substances that will be encountered in Minnesota; it does not include all hazardous substances and will not always be current.” Id., subp. 1. DFE “is listed as a hazardous substance,” Minn. Stat. § 169A.03, subd. 9, under Minn. R. 5206.0100, subp. 7(B). I agree with the court that to be “listed” means to be included or incorporated in a list, and a “list” is a series or number of connected names, words, or other items written or printed one after another. See, e.g., The American Heritage Dictionary of the English Language 1024 (5th ed. 2011) (defining the verb “list” as “[t]o make a list of; itemize,” and defining the noun “list” as a “series of names, words, or other items written, printed, or imagined one after the other”). Minnesota Rule 5206.0100, subpart 7(B), is a list of characteristics, any one of which makes a substance hazardous. DFE has several of those characteristics.2 Thus, DFE is “listed as a hazardous substance,” Minn. Stat. § 169A.03, subd. 9, and the district court correctly held that Carson operated a motor vehicle under the influence of a hazardous substance, in violation of Minri. Stat. § 169A.20, subd. 1(3). The .court disagrees, concluding that when section 169A.03 adopts the definition of a term from another source, it uses the phrase “has the meaning given,” rather than the word “listed.” Thus, the court reasons, Minn. Stat. § 169A.03, subd. 9, cannot refer to the definition of “hazardous substance” in Minn. R. 5206.0100, subpart 7(B), because it uses the word “listed” rather than the phrase “has the meaning given.” But each time section 169A.03 uses the phrase “has the meaning given,” it refers to a definition contained in a statute. By contrast, subdivision 9 of section 169A.03 defines “hazardous substance” as “any chemical or chemical compound that is listed as a hazardous substance in rules adopted under chapter 182.” (Emphasis added). The court’s heavy reliance on the phrase “has the meaning given” is misplaced. I agree that the Legislature meant for its definition of “hazardous substance” to include, at least, the specific hazardous substances listed in Minn. R. 5206.0400, subp. 5. Subpart 5 of Rule 5206.0400 is an enumerated list; it would be strange to refer to, it any other way. This structure .explains the use of “listed” in Minn. Stat. § 169A.03, subd. 9. The court’s error is in assuming that this word choice automatically closes the door to other, “listed” chemicals, such as those covered by-the definition of “hazardous substance” in Minn. R. 5206.0100, subpart 7(B). This assumption, based on a phrase used exclusively to refer to statutory definitions (“has the meaning given”), is questionable. It makes more sense to read Minn. Stat. § 169A.03, subd. 9, as referring to the enumerated list as well as any other chemicals encompassed by the list of hazardous characteristics in Minn. R. 5206.0100, subp. 7(B). My interpretation also accords with other parts of the hazardous-substances rules. We interpret rules as a whole, viewing their words and sentences in context. Troyer v. Vertlu Mgmt Co., 806 N.W.2d 17, 24 (Minn. 2011). When possible, we interpret rules such that “no word, phrase, or sentence should be deemed superfluous, void, or insignificant.” Id. (quoting Krueger v. Zeman Constr. Co., 781 N.W.2d 858, 861 (Minn. 2010)); id. at 24 n.9 (analogizing the interpretation of rules to the interpretation of statutes). Before Minn. R. 5206.0400 names specific chemicals as hazardous substances, it explains, “[t]he hazardous substance list includes the majority of hazardous substances that will be encountered in Minnesota; it does not include all hazardous substances and will not always be current.” Minn. R. 5206.0400, subp. 1. This explanation makes perfect sense: subpart 5 of that rule enumerates certain hazardous substances, while Minn. R., 5206.0100, subp. 7(B), lists characteristics that make non-listed chemicals hazardous. The list of specific hazardous substances is updated at least every 2 years,' Minn. R. -5206.0400, subp. 3, and in the meantime, unlisted hazardous substances are covered by Minn. R. 5206.0100, subp. 7(B). ‘ . Under the court’s interpretation of the statute, Minnesotans may inhale Dust-Off and then drive at their pleasure while endangering their fellow citizens. This impunity cannot be what the Legislature intended. Because DFE is “listed as a hazardous substance in rules adopted under chapter 182,” Minn. Stat. § 169A.03, subd. 9, I respectfully dissent.  . Dust-Off is a refrigerant-based propellant made for cleaning electronic equipment; A forensic scientist testified in Carson’s case that the chemical "is commonly abused as an inhalant simply because it is easy to obtain and you don’t need to be a particular age to acquire it or purchase it, and it will produce a pretty rapid high, as well.”   . The forensic scientist testified that DFE is "flammable,” can cause injury if inhaled, and that “the can is under pressure so there is a hazard.” The Dust-Off can contains warnings consistent with this testimony. In other words, DFE, at a minimum, is "toxic,” "combustible,” "flammable,” "a compressed gas,” and "may cause substantial ... injury or illness.” Minn. R. 5206.0100, subp. 7(B).